DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-40 objected to because of the following informalities:  
Regarding Claim 21, claim 21 contains the grammatical or typographical error “A method of comprising” in line 1. The Examiner suggests amending this to read “A method[[ of]] comprising”.
Claims 22-40 depend from claim 21 and are therefore objected to for the same reason(s) as indicated above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10-12, 24-26, and 30-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-6 and 10-12, claims 4-6 and 10-12 recite the term “low-noise”. The term “low-noise” in claims 4-6 and 10-12 is a relative term which renders the claim indefinite. The term “low-noise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, nothing with the claim or Applicant’s disclosure defines what level or range of noise is required for an amplifier to be considered “low-noise”.
Regarding Claims 24-26 and 30-32, claims 24-26 and 30-32 recite the term “low-noise”. The term “low-noise” in claims 24-26 and 30-32 is a relative term which renders the claim indefinite. The term “low-noise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, nothing with the claim or Applicant’s disclosure defines what level or range of noise is required for an amplifier to be considered “low-noise”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29, 31-32, and 35 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 depends from “The method of claim 8”. However, claim 8 is directed to a system, not a method. Therefore, claim 29 is of improper dependent form. For the purpose of Examination, claim 29 has been interpreted as depending from the method of claim 28.
Claims 31-32 depend from “The method of claim 20”. However, claim 20 is directed to a system, not a method. Therefore, claims 31-32 are of improper dependent form. For the purpose of Examination, claims 31-32 have been interpreted as depending from the method of claim 30.
Claim 35 depends from “The method of claim 14”. However, claim 14 is directed to a system, not a method. Therefore, claim 35 is of improper dependent form. For the purpose of Examination, claim 35 has been interpreted as depending from the method of claim 34.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16-21, and 36-40 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schuetz et al. US 2020/0145110 A1 (hereinafter Schuetz).
Regarding Claim 1, Schuetz teaches a system (Fig. 1; Abst; Par. 36-39) comprising: a plurality of RF receivers (a first and second of antenna elements 120, Fig. 1; receives RF signals from an external source, Par. 37); a first optical modulator (a first of optical modulators 130, Fig. 1-3) adapted to modulate an optical signal in accordance with a first data received by a first one of the plurality of RF receivers to generate a first modulated signal (modulates signal from optical source 125 with first data received from respective first antenna 120, Fig. 1-3; Abst.; Par. 37); a second optical modulator (a second of optical modulators 130, Fig. 1-3) adapted to modulate the optical signal in accordance with a second data received by a second one of the plurality of RF receivers to generate a second modulated signal (modulates signal from optical source 125 with second data received from respective second antenna 120, Fig. 1-3; Abst.; Par. 37); and a first optical fiber adapted to carry the first and second modulated signals (optical fibers 140 connected to the first and second optical modulators, Fig. 1; Par. 38; The Examiner notes that the reviewing court [“]has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KCJCorp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention.” Baldwin Graphic Systems, Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008). Therefore, the broadest reasonable interpretation of the claimed subject matter would necessarily include embodiments comprising “one or more” first optical fibers).
Regarding Claim 16, Schuetz teaches the system of claim 1 wherein said first and second optical signal modulators are a same modulator (the first and second modulators are the same type of modulator 130 [i.e. electro-optic modulators; optical phase modulators], Par. 8; Par. 35; Par. 37; Par. 54).
Regarding Claim 17, Schuetz teaches the system of claim 1 wherein said plurality of receivers are a plurality of receivers of a phased array (phased-array antenna 110, Fig. 1; Par. 37).
Regarding Claim 18, Schuetz teaches the system of claim 17 wherein said phased array comprises a second plurality of receivers (a third and fourth of antenna elements 120 may be considered a “second plurality”, Fig. 1; receives RF signals from an external source, Par. 37) adapted to modulate the optical signal in accordance with data the second plurality of receiver receives to generate a third modulated signal (modulates signal from optical source 125 with third and fourth data received from respective third and fourth antenna 120 to generate a third and fourth modulated optical signal, Fig. 1-3; Abst.; Par. 37) and deliver the third modulated signal to a second optical fiber (optical fiber 140 connected to the third optical modulator may be considered a “second optical fiber”, Fig. 1; Par. 38).
Regarding Claim 19, Schuetz teaches the system of claim 18 wherein said first and second plurality of receivers are disposed in different rows of the phased array (A phased-array antenna 110, e.g., a sparse array of M antenna elements 120 arranged in a predetermined pattern as shown in the example of FIG. 1; Par. 37; a first and second of antenna elements 120 may be considered as making up a first “row”, and a third and fourth of antenna elements 120 may be considered as making up a second “row”).
Regarding Claim 20, Schuetz teaches the system of claim 18 further comprising an optical component adapted to aggregate the modulated optical signals carried by the first and second optical fibers (lenslet array 150, Fig. 1; the individual beams propagate in free space from the outputs 141 of fibers 140 at the lenslet array 150, which allows the individual beams to interfere with one-another where they overlap to form a combined or composite beam 160, Par. 39).
Regarding Claims 21 and 36-40, method claims 21 and 36-40 are drawn to the method of using an apparatus the same as claimed in apparatus claims 1 and 16-20. As such, the limitations of method claims 21 and 36-40 correspond to limitations of apparatus claims 1 and 16-20, and are therefore rejected for the same reason(s) of anticipation as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 7, 22-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz.
Regarding Claim 2, Schuetz teaches the system of claim 1.
Schuetz does not explicitly teach wherein said first optical modulator is a photodiode. However, Schuetz does teach that the first optical modulator is an electro-optic converter which converts the RF energy received at each antenna element 120 to the optical domain (Par. 37). Additionally, Schuetz teaches that an electro-optic converter such as a photodiode (photodiode [inherently performs electro-optic conversion], Par. 43) is capable of converting information encoded into an RF signal, including amplitude, phase, and/or frequency modulation of an RF carrier with information-bearing signal (Par. 43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schuetz such that said first optical modulator is a photodiode, because Schuetz teaches that the first optical modulator is an electro-optic converter which converts the RF energy received at each antenna element 120 to the optical domain, and because Schuetz further teaches that an electro-optic converter such as a photodiode is capable of converting information encoded into an RF signal, including amplitude, phase, and/or frequency modulation of an RF carrier with information-bearing signal.
Regarding Claim 3, Schuetz teaches the system of claim 1.
Schuetz does not explicitly teach wherein said first optical modulator is a Mach-Zehnder modulator. However, Schuetz does teach that a Mach-Zehnder modulator (MZM) may be used to modulate an optical signal, because such modulators can, under appropriate bias conditions, interferometrically suppress the carrier while passing the (odd-ordered) sidebands, thereby suppressing the carrier in a frequency-independent manner (Par. 42).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schuetz such that said first optical modulator is a Mach-Zehnder modulator, because Schuetz teaches that a Mach-Zehnder modulator (MZM) may be used to modulate an optical signal, and such modulators can, under appropriate bias conditions, interferometrically suppress the carrier while passing the (odd-ordered) sidebands, thereby suppressing the carrier in a frequency-independent manner.
Regarding Claim 7, Schuetz as modified above teaches the system of claim 3 wherein said Mach-Zehnder modulator (modulator 130, Fig. 1-3) is disposed between the first optical fiber (optical fiber 140 at output of modulator 130, Fig. 1; indicated by “guided optics” 135, Fig. 2 and 3) and a second optical fiber carrying the optical signal (fiber carrying signal from source 125 to modulator 130, indicated by “guided optics” 128, Fig. 2 and 3; RF signals are upconverted by fiber-coupled optical phase modulators driven by the antenna elements of a phased array, Par. 35).
Regarding Claims 22-23 and 27, method claims 22-23 and 27 are drawn to the method of using an apparatus the same as claimed in apparatus claims 2-3 and 7. As such, the limitations of method claims 22-23 and 27 correspond to limitations of apparatus claims 2-3 and 7, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claim(s) 4-6 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz in view of Ye et al. US 2019/0097724 A1 (hereinafter Ye) and Harley et al. US 7561797 B1 (hereinafter Harley).
Regarding Claim 4, Schuetz teaches the system of claim 1.
Schuetz does not teach a low-noise amplifier adapted to receive the first data; and a driver amplifier adapted to amplify a signal representative of an output of the low-noise amplifier to generate and apply the amplified signal to the first optical modulator. However, Ye teaches a system for conversion of RF data received at a radio receiver into an optical signal (remote radio head connected to an optical network unit, Abst.; Fig. 3; Fig. 4) comprising a low-noise amplifier adapted to receive the first data (a first amplifier 421 receives first data from a first antenna 401, Fig. 4; Par. 62-65), because this allows the received RF signals to be amplified and down converted prior to conversion to the optical domain (Par. 62-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schuetz to include a low-noise amplifier adapted to receive the first data, because this allows the received RF signals to be amplified and down converted prior to conversion to the optical domain (Par. 62-65).
Additionally, Harley teaches that, for an optical modulator (Fig. 1a) a driver amplifier is typically provided (driver circuit 12, Fig. 1a) to amplify a provided signal representative of data to be modulated to generate and apply the provided data signal to the first optical modulator (The optical modulator 4 operates to modulate the amplitude and/or phase the carrier signal 6 to generate the optical communications signal 8 based on a drive signal 10 that encodes data to be transmitted. Typically, the drive signal 10 is generated by a driver circuit 12, which normally provides a power amplifier for amplifying the power of an input digital data signal x(m) to satisfy the input power requirements of the modulator 4, Col. 1, lines 25-37), because this satisfies the input power requirements of the optical modulator (Col. 1, lines 25-37).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schuetz as modified by Ye to include a driver amplifier adapted to amplify a signal representative of an output of the low-noise amplifier to generate and apply the amplified signal to the first optical modulator, because a driver amplifier is typically provided to amplify a provided signal representative of data to be modulated to generate and apply the provided data signal to the first optical modulator, as this satisfies the input power requirements of the optical modulator.
Regarding Claim 5, Schuetz as modified by Ye and Harley teaches the system of claim 4.
Additionally, Ye teaches a mixer (mixer 422, Fig. 4) adapted to downconvert a frequency of the output of the low-noise amplifier and deliver the frequency downconverted signal to drive the E/O modulator (down convert signals from the one or more antenna ports, Par. 62-65; down converted signal used to drive E/) 335, Fig. 3), because this allows the received RF signals to be amplified and down converted prior to conversion to the optical domain (Par. 62-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schuetz as modified by Ye and Harley to include a mixer adapted to downconvert a frequency of the output of the low-noise amplifier and deliver the frequency downconverted signal to the driver amplifier, because this allows the received RF signals to be amplified and down converted prior to conversion to the optical domain.
Regarding Claim 6, Schuetz as modified by Ye and Harley teaches the system of claim 5 wherein the first optical modulator is adapted to modulate an amplitude and a phase of the optical signal (Schuetz, optical phase modulators, Par. 35; A few examples of non-spatial information encoded into an RF signal that may be detected by photodiodes 194 include amplitude, phase, and/or frequency modulation of an RF carrier with information-bearing signal, Par. 43 [indicating that such phase and amplitude modulation is imparted to the optical modulated signal, as it is detected by photodiodes 194]; Harley, optical modulator 4 operates to modulate the amplitude and/or phase the carrier signal 6, Col. 1, lines 25-37).
Regarding Claims 24-26, method claims 24-26 are drawn to the method of using an apparatus the same as claimed in apparatus claims 4-6. As such, the limitations of method claims 24-26 correspond to limitations of apparatus claims 4-6, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claim(s) 8-9 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz in view of Cabello et al. US 10250330 B1 (hereinafter Cabello).
Regarding Claim 8, Schuetz teaches the system of claim 1.
Schuetz does not teach wherein said first optical modulator is a Bragg reflector. However, Cabello teaches an optical modulator (212, 214, and 216 used to modulate an optical signal with a received RF signal data, Fig. 2; Col. 4, line 9 - Col. 7, line 46) comprising a Bragg reflector (the tunable laser 214 can be implemented as a sampled-grating distributed Bragg reflector (SG-DBR) laser that uses one or more tunable Bragg mirrors and a phase section to achieve a single mode output range of greater than 50 nm, Col. 4, line 9 - Col. 7, line 46), because this allows the modulator to achieve a single mode output range of greater than 50 nm (Col. 4, line 9 - Col. 7, line 46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schuetz such that said first optical modulator is a Bragg reflector, because this allows the modulator to achieve a single mode output range of greater than 50 nm.
Regarding Claim 9, Schuetz as modified by Cabello teaches the system of claim 8 wherein said Bragg reflector carries the optical signal and the first modulated signal (Cabello, Bragg reflector generates the optical carrier signal which is then modulated to generate the modulated optical signal, Fig. 2; Col. 4, line 9 - Col. 7, line 46).
Regarding Claims 28-29, method claims 28-29 are drawn to the method of using an apparatus the same as claimed in apparatus claims 8-9. As such, the limitations of method claims 28-29 correspond to limitations of apparatus claims 8-9, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claim(s) 10-11 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz as modified by Ye and Harley, and further in view of TSUNODA US 2018/0343063 A1 (hereinafter TSUNODA).
Regarding Claim 10, Schuetz as modified by Ye and Harley teaches the system of claim 4.
Schuetz as modified by Ye and Harley does not teach an adjustable delay generator adapted to delay an output of the driver amplifier. However, TSUNODA teaches a driver amplifier configured to drive an optical modulator (Abst.; Fig. 4A) comprising an adjustable delay generator adapted to delay an output of the driver amplifier (a delay circuit configured to receive the input signal and delay the input signal, Abst.; Par. 8), because this provides a driving electrical signal emphasized with a rising/falling to improve the output waveforms (Par. 23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schuetz as modified by Ye and Harley to include a delay generator adapted to delay an output of the driver amplifier, because this provides a driving electrical signal emphasized with a rising/falling to improve the output waveforms.
Regarding Claim 11, Schuetz as modified by Ye, Harley and TSUNODA teaches the system of claim 10.
Additionally, TSUNODA teaches wherein said adjustable delay generator comprises a plurality of switched capacitors (capacitors C1 and C2 connected to transistors Tr53 and Tr54 [i.e. switches], Fig. 7A; Par. 55-58), because this provides a driving electrical signal emphasized with a rising/falling to improve the output waveforms (Par. 23; Par. 55-58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schuetz as modified by Ye, Harley and TSUNODA such that said adjustable delay generator comprises a plurality of switched capacitors, because this provides a driving electrical signal emphasized with a rising/falling to improve the output waveforms.
Regarding Claims 30-31, method claims 30-31 are drawn to the method of using an apparatus the same as claimed in apparatus claims 10-11. As such, the limitations of method claims 30-31 correspond to limitations of apparatus claims 10-11, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claim(s) 12 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz as modified by Ye, Harley and TSUNODA, and further in view of West, JR US 2002/0154371 A1 (hereinafter West).
Regarding Claim 12, Schuetz as modified by Ye, Harley and TSUNODA teaches the system of claim 10.
Schuetz as modified by Ye, Harley and TSUNODA does not teach wherein said adjustable delay generator comprises a random-access memory. However, West teaches that a random access memory (RAM) is a low-cost alternative to introduce any delay necessary to a digital signal (Par. 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schuetz as modified by Ye, Harley and TSUNODA such that said adjustable delay generator comprises a random-access memory, because a random access memory (RAM) is a low-cost alternative to introduce any delay necessary to a digital signal.
Regarding Claim 32, method claim 32 is drawn to the method of using an apparatus the same as claimed in apparatus claim 12. As such, the limitations of method claim 32 correspond to limitations of apparatus claim 12, and are therefore rejected for the same reason(s) of obviousness as stated above.

Claim(s) 13-15 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetz in view of Rumpf et al. US 2009/0232508 A1 (hereinafter Rumpf).
Regarding Claim 13, Schuetz teaches the system of claim 1.
Schuetz does not teach a second optical fiber adapted to deliver a second optical signal to the plurality of receivers to provide power to the plurality of receivers. However, Rumpf teaches an optical system (Abst.) comprising a second optical fiber adapted to deliver a second optical signal to a plurality of receivers to provide power to the plurality of receivers (optical fiber 11 delivers an optical signal to photovoltaic devices 21 in a communication device to power the communication device, Fig. 1-3; Abst. Par. 8-9; Par. 30-32), because this prevents the need for electrical power for the devices to be transmitted over wires, the installation of which may be subject to electrical codes that may make installation more difficult or even costly (Par. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schuetz to include a second optical fiber adapted to deliver a second optical signal to the plurality of receivers to provide power to the plurality of receivers, because this prevents the need for electrical power for the devices to be transmitted over wires, the installation of which may be subject to electrical codes that may make installation more difficult or even costly.
Regarding Claim 14, Schuetz as modified by Rumpf teaches the system of claim 13 further comprising: at least one photovoltaic power converter adapted to convert the second optical signal delivered via the second optical fiber to an electrical signal (Rumpf, optical fiber 11 delivers an optical signal to photovoltaic devices 21 in a communication device to power the communication device, Fig. 1-3; Abst. Par. 8-9; Par. 30-32).
Regarding Claim 15, Schuetz as modified by Rumpf teaches the system of claim 14.
Rumpf further teaches: a diffuser disposed between the second optical fiber and the photovoltaic power converter to increase a distribution of an intensity of the optical signal delivered by the second optical fiber to the photovoltaic power converter (one particular type of photovoltaic device 21 which may be used is a relatively large-area planar-diffused InGaAs photodiode with a broadband anti-reflection coating on the photosensitive surface. Such diodes are known to those of skill in the art, Par. 32), because such features are known to those of skill in the art (Par. 32), and because this prevents the need for electrical power for the devices to be transmitted over wires, the installation of which may be subject to electrical codes that may make installation more difficult or even costly (Par. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Schuetz as modified by Rumpf to include a diffuser disposed between the second optical fiber and the photovoltaic power converter to increase a distribution of an intensity of the optical signal delivered by the second optical fiber to the photovoltaic power converter.
Regarding Claims 33-35, method claims 33-35 are drawn to the method of using an apparatus the same as claimed in apparatus claims 13-15. As such, the limitations of method claims 33-35 correspond to limitations of apparatus claims 13-15, and are therefore rejected for the same reason(s) of obviousness as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636